Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Scott Shaw on April 8, 2021.
The application has been amended as follows: 
In second line from the bottom of claim 16, “a silane compound to silver ratio of about” has been inserted before “0.001”.

			REASONS FOR ALLOWANCE
The amended claim 16 reciting “a silane compound to silver ratio of about 0.001 to about 0.005 based on the weight percent of silane compound and silver” would not be obvious over “about 0.01 wt.% to about 2.0 wt.% of a silane compound of the total amount silver in the ink taught by the primary reference (Wu et al, US 2017/0236610 A1) and applicant had shown unexpected results of the instantly recited silane compound to silver ratio of about 0.001 to about 0.005 based on the weight percent of silane compound and silver as discussed in the response.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/April 9, 2021                                                     /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762